Wilson, Judge:
These appeals for reappraisement have been submitted for decision upon the following- stipulation entered into between counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the Plaintiff and the Assistant Attorney General for the United States, defendant, subject to the approval of the Court:
1. The merchandise marked “A” and initialled ECA by Examiner E. C. Alfano on the invoices herein consists of Pyridoxine Hydrochloride exported from Denmark to the United States, during the period from March 31, 1962 through May 14,1962, which was appraised on the basis of foreign value, as that value is defined in Section 402(c) of the Tariff Act of 1930, as amended by Section 8 of the Customs Simplification Act of 1938.
2. Pyridoxine Hydrochloride is on the final list promulgated by the Customs Simplification Act of 1956, published as T.D. 54521, in the Federal Register, issue of January 20,1958.
*4833. There is no foreign value as defined, supra, for such or similar merchandise, and that the merchandise should have been appraised on the basis of export value, as defined in Section 402(d) of the Tariff Act of 1930, as amended, supra.
4. No Pyridoxine Hydrochloride was sold or offered for sale for consumption in Denmark.
5. At the time of exportation of the merchandise marked “A” as aforesaid, the price at which such merchandise was freely offered for sale for- exportation to the United States, including the cost for all containers and coverings of whatever nature and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States was:
Period Dutiable value Basis
3/31/62 to 5/14/62 US $58.00 per kilo OIF Export Value
On tlie agreed facts, I find and bold export value, as that value is defined in section 402a (d) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, T.D. 54165, to be the proper basis for the determination of the value of the merchandise herein involved and that such values for the respective periods of exportation were as follows:

Period Value

3/31/62 to 5/14/62 U.S. $58.00 per kilo CIP
Judgment will issue accordingly.